DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 04/27/2022 Amendments/Arguments, which directly amended claims 1; and traversed the rejections of the claims of the 02/16/2022 Office Action are acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in WIPO on 06/26/2019. It is noted, however, that applicant has not filed a certified copy of the PCTCN2019093016 application as required by 37 CFR 1.55.

Examiner’s Statement Of Reason For Allowance
Claims 1-20 are allowed.
Regarding claims 1, 10, and 17, the phase shift modules for an antenna apparatus as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0367339 discloses a phase shifter that includes an RF splitter.  The RF splitter is arranged so that an RF input signal is provided to, and split over portions of, a feed line that connects an antenna element with a radio transmitter/receiver/transceiver, thus realizing a feed line splitter.  Feed line splitters described herein are provided with switches that allow changing a point at which the RF input signal is fed to the feed line, where the switches may be semiconductor-based or MEMS-based switches.  The point at which the RF input signal is provided to the feed line to be split defines the electrical path length that the RF energy will travel down each respective path of the feed line splitter, which, in turn, changes the phase shift realized at each output of the feed line splitter.  Different antenna elements may be coupled to different outputs of the feed line splitter.
US 10,958,322 discloses an antenna apparatus and a beam state switching method.  One example antenna apparatus includes S groups of antenna bays, S groups of phase-shift feeding networks, and S beamforming networks.  An ith group of antenna bays include Ni bays, an i.sup.th group of phase-shift feeding networks include Ni phase-shift feeding networks, and the Ni bays are connected to the Ni phase-shift feeding networks.  In a first state, an ith beamforming network is configured to form ni beams corresponding to the Ni bays, where Ni first ports corresponding to the beamforming network are connected to the Ni phase-shift feeding networks, ni second ports corresponding to the beamforming network are connected to ni antenna ports, and ni is less than Ni.  In a second state, an i.sup.th beamforming network is configured to form Ni beams corresponding to the Ni bays, where Ni first ports corresponding to the beamforming network are connected to the Ni phase-shift feeding networks, and Ni second ports corresponding to the beamforming network are connected to Ni antenna ports.
US 9,871,293 discloses a method and apparatus for electronically steering an antenna system.  A surface wave is propagated along each of a number of surface wave channels formed in each of a plurality of radiating elements to form a radiation pattern.  Each surface wave channel in the number of surface wave channels formed in each radiating element in the plurality of radiating elements is coupled to a transmission line configured to carry a radio frequency signal using a surface wave feed in a plurality of surface wave feed associated with the plurality of radiating elements.  A main lobe of the radiation pattern is electronically steered by controlling voltages applied to a plurality of switch elements connecting a plurality of impedance elements in each of the number of surface wave channels.
US 2008/0150800 discloses a phased array antenna apparatus includes: an antenna array portion having a plurality of antenna elements (2) disposed at equal intervals, and a plurality of phase shifters (3), each phase shifter being connected between the adjacent antenna elements and changing a phase of a transmission signal; a phase shifter control portion (4) controlling each phase shift quantity of the plurality of phase shifters (3); and a power feed path switching portion (5) for switching a power feed path from an external apparatus (6) to the antenna array portion to one of a path from one end of the antenna array portion and a path from the other end of the antenna array portion, and causing the control by the phase shifter control portion (4) to correspond to the switching.
US 6,492,943 discloses a phased-array antenna apparatus used in a microwave or milliwave band and having a high gain includes a multilayer structure.  The multilayer structure is constituted by M radiating elements, M phase shifters, phase shifting control circuits, and a feeding unit.  The phase shifters are respectively coupled to the radiating elements to shift the phase of a feeding signal supplied to each of the radiating elements in units of N (M and N are integers equal to or larger than two) bits.  The phase shifting control circuits control phase shifting of the phase shifters.  The feeding unit is arranged to be coupled to each of the radiating elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646